DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al (US 2005/0131390), hereinafter Heinrich.

Regarding claim 9, Heinrich discloses a surgical stapling instrument (Fig. 3), comprising: 
An end effector (Fig. 3, item 317), comprising: 
A first jaw (Fig. 3, first jaw contains staple cartridge 318); 
A second jaw (Fig. 3, second jaw contains anvil 320) movable relative to the first jaw to grasp tissue therebetween; 
An anvil (Fig. 3, item 320); 
A staple cartridge (Fig. 3, item 318) comprising staples deployable into the tissue, wherein the staples are deformable by the anvil (Para. 0092); and 
A sensor (Fig. 3, item M) configured to provide a sensor signal according to a physiological parameter indicative of proximity of the sensor to cancerous tissue (Para. 0081, sensors M are used to determine if the tissue is in condition for stapling); 
A control circuit (Para. 0127 and 0128) coupled to the sensor, wherein the control circuit is configured to: 
(Para. 0127); 
Determine a value of the physiological parameter based on the sensor signal (Para. 0013); 
Compare the value of the physiological parameter to a predetermined threshold (Para. 0078, 0081); and 
Detect a cancerous tissue based on the comparison of the physiological parameter to the predetermined threshold (Para. 0078-0081, by detecting a change in parameter, ie glucose level or pH level, control circuit detects if the tissue is abnormal, therefore meaning the tissue is cancerous, as defined by Applicant’s specification.  See Para. 0256 of Applicant’s specification, “cancerous tissue” is defined as tissue having higher glucose levels and/or lower pH levels).

Regarding claim 10, Heinrich discloses the surgical instrument wherein the control circuit is further configured to generate an alert based on comparing the value of the physiological parameter to a predetermined threshold (Para. 0078).

Regarding claim 11, Heinrich discloses the surgical instrument wherein the control circuit is further configured to prevent deployment of the staples in the event the value of the physiological parameter reaches or crosses the predetermined threshold (Para. 0078).

Regarding claim 12, Heinrich discloses the surgical instrument further comprising a motor (Para. 0071) configured to cause deployment of the staples, wherein the control circuit is further configured to prevent activation of the motor in the event the value of the physiological parameter reaches or crosses the predetermined threshold (Para. 0078).

Regarding claim 13, Heinrich discloses the surgical instrument wherein the physiological parameter is tissue glucose level (Para. 0129).

Regarding claim 14, Heinrich discloses the surgical instrument wherein the physiological parameter is tissue pH level (Para. 0129).

Regarding claim 16, Heinrich discloses a surgical stapling instrument (Fig. 3), comprising: 
An end effector (Fig. 3, item 317), comprising: 
A first jaw (Fig. 3, first jaw contains staple cartridge 318); 
A second jaw (Fig. 3, second jaw contains anvil 320) movable relative to the first jaw to grasp tissue therebetween; 
An anvil (Fig. 3, item 320); 
A staple cartridge (Fig. 3, item 318) comprising staples deployable into the tissue, wherein the staples are deformable by the anvil (Para. 0092); and 
A sensor (Fig. 3, item M) configured to provide a sensor signal according to a physiological parameter indicative of proximity of the sensor to cancerous tissue (Para. 0081, sensors M are used to determine if the tissue is in condition for stapling); 
A control circuit (Para. 0127 and 0128) coupled to the sensor, wherein the control circuit is configured to: 
Receive the sensor signal (Para. 0127); 
Determine a value of the physiological parameter based on the sensor signal (Para. 0013); 
Compare the value of the physiological parameter to a predetermined threshold (Para. 0078, 0081); and 
Provide instructions to move the end effector in a predetermined direction away from the cancerous tissue (Para. 0078, by alerting the operator, the control circuit is providing instructions to move the end effector and additionally the components can be adjusted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Balbierz et al (US 2002/0026127), hereinafter Balbierz.

Regarding claim 15, Heinrich does not expressly disclose the surgical instrument wherein the sensor is a Clark-type sensor.
However, Balbierz teaches a surgical instrument (Fig. 1, item 10) wherein the sensor (Fig. 1, item 22) is a Clark-type sensor (Para. 0099).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Heinrich and Balbierz to include a Clark-type sensor on the surgical instrument, as taught by Balbierz.  A person of ordinary skill in the art would have been motivated to make such change in order to accurately record the oxygen level in the tissue, which allows for the control circuit to determine the glucose level of the tissue (Para. 0099).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Heinrich does not disclose the control circuit of claim 9, Examiner disagrees.  The control circuit of Heinrich performs all of the functions stated in claim 9 (receive a sensor signal, determine a value of the physiological parameter based on the sensor signal, compare the value of the physiological parameter to a predetermined threshold, and detect a cancerous tissue based on the comparison of the physiological parameter to the predetermined threshold”).  See 35 U.S.C. 102 rejection of claim 9 above for further details.  Therefore the rejection is maintained.
Regarding Applicant’s argument that Heinrich does not disclose providing instructions to move the end effector in a predetermined direction away from the cancerous tissue, Examiner disagrees.  Heinrich discloses alerting the user when the control circuit detects the tissue is abnormal, then the user is able to move the instrument in a predetermined direction away from the cancerous tissue.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731